                                United States v. Chi Ping Patrick Ho - Uganda Scheme                                United States v. Chi Ping Patrick Ho - Uganda Scheme                                                United States v. Chi Ping Patrick Ho - Uganda Scheme                                                 United States v. Chi Ping Patrick Ho - Uganda Scheme                         United States v. Chi Ping Patrick Ho - Uganda Scheme                          United States v. Chi Ping Patrick Ho - Uganda Scheme                                  United States v. Chi Ping Patrick Ho - Uganda Scheme                                                                                                                  United States v. Chi Ping Patrick Ho - Uganda Scheme                                                                                                                                           United States v. Chi Ping Patrick Ho - Uganda Scheme                                                                                                                                          United States v. Chi Ping Patrick Ho - Uganda Scheme                                                                                                                                                                          United States v. Chi Ping Patrick Ho - Uganda Scheme
                                                         2014                                                                                2014                                                                                             2015                                                                                                  2015                                                                          2015                                                                        2015                                                                                      2016                                                                                                                                                                  2016                                                                                                                                                                                           2016                                                                                                                                                                                          2016                                                                                                                                                                                                                           2016

                            SEP                                             OCT                          NOV                                                                      DEC                                  JAN                                                               FEB                                                                          MAR                               JUL                                             AUG                                                      SEP                                                                   FEB                                                                                                             MAR                                                                                                                    APR                                                                                                                                                                 MAY                                                                                                                                                                                            MAY                                                                                                                                                                                                                              OCT
  9/15                      9/22          9/29                           10/10                       11/20                   11/21        11/23                  12/2                   12/6                   12/18         1/14                                       2/3                                      2/21                3/5                     3/12               3/17                                    7/29                                8/2                                                                                                       2/24                                2/28                       2/29                          3/1                           3/7           3/26             3/27                                                4/8                                4/20                                          4/24                                        5/4                                   5/5                                        5/7                      5/8                      5/9                                   5/12                                       5/13                   5/14                                 5/15                                5/18              5/19                        5/21        5/26              5/27                                         10/13                          10/14                   10/25                            10/27




HO asks his secretary to                HO introduces himself       HO meets with PGA          HO directs Zhang Ya to                                      HO emails Zhang Ya      HO asks Isaac Kutesa                HO emails Isaac Kutesa                    HO emails the PGA’s aide                                         HO reiterates his                      Sam Kutesa’s wife emails HO          Ho emails the PGA’s                  PGA Sam Kutesa meets with                             Sam Kutesa completes his              Sam Kutesa’s wife emails HO, copying Sam             HO replies to Sam Kutesa                            HO provides a report to CEFC                                  Sam Kutesa’s wife asks HO                           HO, following up on a call with     HO describes CEFC’s business                HO provides a report to CEFC                Zhang Ya, copying HO, instructs        HO forwards to Zhang Ya the                 HO asks a CEFC employee                          HO tells Sam Kutesa’s wife           HO and CEFC delegation attend                                      Zhang Ya forwards HO a               HO emails Zhang Ya a                                    HO provides a report to CEFC                            Sam Kutesa’s wife, copying Sam                 Sam Kutesa’s wife emails HO                           HO asks Zhang Ya to direct       Sam Kutesa’s wife provides a
seek an appointment                     to PGA Sam Kutesa’s         Sam Kutesa in New          prepare various reports.                                    regarding another       to have Sam Kutesa                  regarding HO’s interest                   to seek an invitation to                                         request that PGA Sam                   regarding business issues,           aides regarding PGA Sam              HO and CEFC Chairman in                               one-year term as PGA, and             Kutesa, to inform HO that Yoweri Museveni            and his wife, including                             Chairman regarding “Support of                                about the number of people in                       Sam Kutesa’s wife, emails her       deals in the Czech Republic and             Chairman regarding HO’s upcoming            a CEFC employee to “contact the        account information provided                to inform Sam Kutesa’s wife                      that they are bringing “some         the inauguration of President                                      company overview with the            list of “[m]ain points of                               Chairman summarizing the                                Kutesa, replies that she is “writing           regarding an opportunity                              the bank acquisition matter to   letter dated June 10, 2016, signed
with “the new PGA                       aide and requests a         York.                                          GX 256                                  meeting with PGA        appoint the Chairman                in CEFC participating in                  speak at a UN event, and                                         Kutesa appoint the                     including the possibility of         Kutesa’s “impending visit            Hong Kong, and appoints the                           returns to Uganda as Minister         won reelection as President of Uganda, and to        stating that “[w]e want to                          Uganda President Yoweri Kaguta                                CEFC’s delegation.        GX 290
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          regarding “potential areas of       says that “we wish to engage                attendance at President Museveni’s          bank for the matter of getting         by the Kutesas.                             “about the remittance” and to                    very ‘nice’ gifts to your Pres-      Museveni.                                                          filename, “CEFC Company              Uganda possibilities,”                                  trip to Uganda.                                         to quickly [a]knowledge” HO’s email            to acquire a Ugandan bank,                            the attention of another CEFC    by Sam Kutesa, thanking CEFC for
                                                                                  GX 253                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   GX 299                                                                                                                       GX 321, 321-TX
Kutesa” during HO’s trip                meeting with Sam                                                                                                   Sam Kutesa              of CEFC as a “Special               various UN events.                        to meet with PGA Sam                                             Chairman of CEFC as a                  acquiring a bank in Uganda.          to Hong Kong” where he               Chairman as a special honorary                        of Foreign Affairs.                   request a “contribution / donation” for Sam          reconnect and catch up                              Museveni’s 5th Re-election                                                                                        investment and joint ventures in    Uganda as our first stop in                 inauguration, including a sugges-           USD 500,000.00 ready on May                                                        “request a formal receipt for                    ident and to Minister Kute-                                                                             Pack 20160509-trip to Africa.        including in energy,                                                       GX 333, 333-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       before “traveling in countryside for a         Crane Bank.                                           executive.                       its $500,000 contribution.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GX 287, 287-TX
to the U.S.                             Kutesa.                                                                                                                          GX 259    Adviser” to the PGA.                                    GX 262                Kutesa in New York.                                              Special Adviser to the                                       GX 280         will meet with the Chair-            consultant to the PGA.                                                                      Kutesa’s “foundation which he wishes to launch       with you and renew our                              Campaign.”           GX 287, 287-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Uganda.”                   GX 293
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Africa.”                                    tion to provide Museveni with a             10th.”                GX 298, 298-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         our accounting purposes.”                        sa” and that they will need                                                                             PDF”                GX 406, 406-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       infrastructure, finance,                                                                                        few days.”                                                            GX 340                                                 GX 344                               GX 345
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GX 303                                                                                                                                                                                                                                                                                                                   GX 337
                   GX 250
                                                          GX 252
                                                                                                           Zhang Ya sends draft                                                                       GX 260                                                                        GX 264                                        PGA.              GX 272                                                    man of CEFC. GXGX280281, 282                             GX 287, 287-TX                                                          as soon as possible,” and she provides the bank      friendship as well as our                                                                                                                                                                                                           GX 294
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $500,000 campaign donation in                                                                                                                                                   “special assistance with your                                                                                                                agriculture, and tourism
                                                                    Vuk Jeremic tells HO                   reports to HO.                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mutual agreement and                                                                                              HO replies that the size of the delegation                                                                                          cash.                                                                                                                                                                           customs procedure.” GX 309, 310                                                                                                              sectors.
                                                                    that he can confirm                                                                                                                                                                                                                                                                                                                                                                                                                                                        account information.                        GX 283
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GX 296, 296-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CEFC wires $500,000 to the account                                                                                                HO and CEFC delegation attend                                                                                               GX 316                                            Kutesa’s wife tells HO that                                                                    HO writes a letter to a Ugandan Central
                                                                                                                       GX 257, 257-TX                                                                                                                                                                                                                                                                                                                                                                                                                                                               commit[]ments.”                                                                                                   “depend[s] on the number of projects the                                                                                                                                                                               requested by the Kutesas. GX 300, 300-TX                                                                                          dinner at Sam Kutesa’s home, along                                                                                                                                            Kutesa is in contact with                 HO responds to “reiterate our decision               Bank official, expressing interest in the
              HO tells Jeremic that                                 to Sam Kutesa “how                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GX 284                                        The CEFC Chairman responds to                   President and Sam want to engage China with.                                                                                                                                                                                                                             HO tells Sam Kutesa’s wife that he                                              with other Ugandan government                                                                                                                                                 President Déby’s aide                     and strategies re Africa,” stating that              possibility of acquiring Crane Bank.
              he is in New York                                     fruitful the win-win                                                                                                 HO provides a report to                                                                             HO emails the PGA’s aide to                      HO provides a report to                                                                                                                                                                                                                                                                                                                                                                                                                                         Sam Kutesa’s wife, copying Sam                                                                                                                                                                                                                                                                                                                                           Zhang Ya sends a report regarding
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HO’s report.                                    It can be anything from energy, agriculture ,                                                                                                                                                                                                                            will lead the CEFC delegation and          Sam Kutesa’s wife, copying Sam       officials.                                                                                                                                                                    regarding a meeting with                  “CEFC would like to partner with the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GX 340, 341
              and is “tasked” with                                  cooperation with CEFC                                   HO provides a report to                                      CEFC Chairman on his                                                                                seek another meeting with                        CEFC Chairman regarding                                                                                                                                                                                                                                                                                                                                                                                                                                         Kutesa, sends HO the invitations to                                                                                                                                                                                                                                               GX 325, 325-TX, 326, 326-TX                                                            the CEFC delegation’s meeting at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GX 288, 288-TX          infrastructures, tourism, banking and finance,                                                                                                                                                                                                                           that they look forward to meeting          Kutesa, emails HO regarding the                                                                                                                                                                                    CEFC                                      Kutesa enterprise and would like to
              various “missions,”                                   can be.”                                                CEFC Chairman regarding                                      meeting with PGA Sam                                                                                PGA Sam Kutesa in New York.                      HO’s discussions with PGA                                                                                                                                                                                                                                                                                                                                                                                                                                       President Museveni’s inauguration                                                                                                                                                                                                                                                                                                                                        Sam Kutesa’s residence.
                                                                                      GX 254
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to stock market.”                                                                                                                                                                                                      Zhang Ya, copying HO, directs a CEFC              with Sam Kutesa and President              agenda for HO’s trip to Uganda.                                                                                                                                                                                                                              invest through you and with your family
              including meeting                                                                                             HO’s meeting with PGA                                        Kutesa.     GX 261, 261-TX
                                                                                                                                                                                                                                                                                                                    GX 266                    Sam Kutesa in New York.                                                                                                                                                                                                                                        Sam Kutesa’s wife asks HO to “confirm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GX 291
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and conveys Sam Kutesa’s advice                                                                                                                                                                                                                                                                                                                                                                       GX 329, 329-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GX 334

              with Kutesa.                                                                                                  Sam Kutesa in New York.                                                                                                                                                                                                            GX 277, 277-TX                                                                                                                                                                                                                                                                                                                                                                                                                                 regarding a meeting with President                                                                                             employee to classify the $500,000                 Museveni and to discussing “how                                        GX 311                                                                                                                                                                                                                           businesses (and the President’s) who
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the contribution” and advises HO of
                               GX 251                                                                                                     GX 258, 258-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Museveni.                                                                                                                      wire under “other professional                    CEFC the Company can play a major                                                                 HO and CEFC delegation meet                                                                                                                                                                           can be the local operators.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             an opportunity in the “banking sector                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GX 338
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GX 295                                                                                      expenses.”                 GX 301, 301-TX         role in the future development of                                                                 with Uganda’s Department of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in Africa.”                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HO emails Sam Kutesa and                                   HO tells Sam Kutesa and his
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GX 285                                                                                                                                                                                                                                                                                                                                          Uganda.”                                                                                          Energy and Mineral Resources.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GX 304                                                                                                                                                                  his wife regarding CEFC’s                                  wife that CEFC is “very enthu-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CEFC employee states that HO                                                         GX 324, 324-TX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      involvement in Chad.                                       siastic” about “working with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          “highly expect[s] the delegation                                                                                                                                                            GX 330
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 you and the Kutesa family” in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HO tells Sam Kutesa and his wife that                                                                                                                                                                                                                                                       HO schedules meeting to discuss            can meet some key persons at                                                                                                                                                                                           “joint-ventures in Uganda,”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   “the Chairman will make good his                                                                                                                                                                                                                                                            gifts for Ugandan officials.               energy and financial sectors.”                                                                                                                                                                                         and that CEFC’s “first priority”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HO and CEFC delegation meet with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   pledge of donation to support Sam,”                                                                                                                                                                                                                                                                                           GX 305                              GX 312
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 President Museveni.                                                                                                                                             is to “acquir[e] controlling
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and says that HO will attend President                                                                                                                                                                                                                                                                                                                                                                                GX 327, 327-TX, 328, 328-TX                                                                                                             shares of Barclay Bank Africa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Museveni’s inauguration along with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in Uganda.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   an “entourage” of executives who can                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GX 336
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CEFC employee states that “the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   engage on projects in Uganda “from
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          meeting with the President is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   infrastructure, energy, agriculture, to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          our main goal on this visit.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   finance and banking.”                                                                                                                                                                                                                                                                                                                                             GX 313
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GX 289
